IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51096
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARTHA ARREOLA WILSON,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-99-CR-366-ALL-H
                        --------------------
                            July 31, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Martha Arreola Wilson appeals from her convictions of

importing marijuana into the United States and of possessing

marijuana with intent to distribute.   She contends that the

evidence was insufficient for a rational jury to conclude that

she was aware that marijuana had been secreted in the tires of

the car she was driving at the time of her arrest.     She further

urges that her response of “I don’t know” to many of the

questions put to her after she was given a Miranda warning cannot

be used as evidence of her guilty knowledge.   Lastly, she urges


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-51096
                                 -2-

that the district court reversibly erred when it permitted the

prosecutor to use information she had provided to her pretrial

services officer in order to impeach her general credibility.

     Wilson presented a plausible story about how she had been

duped by a Mexican automobile mechanic into driving the

marijauna-laden car into the United States.   Nevertheless, a

rational juror could have inferred from her suspicious conduct

during questioning that she was a knowing participant in the

scheme to smuggle the marijuana into this country.     During

questioning by customs officials, Wilson refused to identify the

car’s true owner or to explain how she had come to be in

possession of the car.   The jury could have determined from this

that she was attempting to protect her coconspirators.      See

United States v. Ortega Reyna, 148 F.3d 540, 544 (5th Cir. 1998).

Wilson also refused to provide customs agents with even the most

innocuous information, such as where she lived or what her

destination was.   She even lied about having a job.    The jury

could have concluded that this was not the behavior of an

innocent person.

     Wilson’s assertion that her refusal to answer some of the

customs agents’ questions cannot be used against her is similarly

unavailing.   We have refused to find a due-process violation

when, as here, the defendant does not expressly invoke her right

to remain silent but merely replies “I don’t know” to the border

patrol agents’ questions.   See United States v. Cardenas

Alvarado, 806 F.2d 566, 573 & n.4 (5th Cir. 1986).

     We also reject Wilson’s argument concerning the prosecutor’s
                             No. 99-51096
                                  -3-

use of information she provided during her interview with the

pretrial services officer.    Although the question of Wilson’s

credibility was paramount in this secret-compartment case, we

conclude that Wilson’s reticence and evasiveness during

questioning render any error stemming from the admission of the

pretrial-services information harmless.     See Fed. R. Crim. P.

52(a).   Accordingly, her convictions are

     AFFIRMED.